Case 5:16-cr-20755-JEL-EAS ECF No. 70 filed 06/05/20   PageID.808   Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,      Case No. 16-20755

v.                                      Judith E. Levy
                                        United States District Judge
Ashanti Walton,
                                        Mag. Judge Elizabeth A. Stafford
                        Defendant.

________________________________/

     ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
        MOTION FOR COMPASSIONATE RELEASE [69]

      This case is before the Court on Defendant’s April 23, 2020 motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF

No. 69.) Defendant’s motion did not indicate whether he had applied for

compassionate release from the Bureau of Prisons, and if so, whether 30

days had elapsed since the request or whether he had been denied and

then fully exhausted his administrative appeals. The Court may not

consider compassionate release motions unless Defendant meets one of

these two statutory conditions. United States v. Alam, No. 20-1298, 2020

WL 2845694, at *5 (6th Cir. June 2, 2020).
Case 5:16-cr-20755-JEL-EAS ECF No. 70 filed 06/05/20   PageID.809   Page 2 of 2




     Accordingly,    Defendant’s     motion    is      DENIED       WITHOUT

PREJUDICE. Defendant may renew his motion after he either exhausts

his administrative remedies through the Bureau, or after he applies for

release and 30 days elapse without a Bureau response.

     IT IS SO ORDERED.

Dated: June 5, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 5, 2020.


                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager
